FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 21, 2022

                                       No. 04-22-00418-CR

                                      Johnny GONZALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CR-0573
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
        The trial court imposed sentence in the underlying cause on May 21, 2022. Because
appellant did not file a motion for new trial, the notice of appeal was due to be filed July 1,
2022. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was
due on July 15, 2022. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on July 1, 2022,
but he did not file a motion for extension of time.

        A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be
considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen
days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of
appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the
court of appeals grants the motion for extension of time. See id. Having reviewed the record, it
appears that the notice of appeal was untimely filed, and no motion for extension of time was
filed. It is therefore ORDERED that appellant show cause in writing no later than August 5,
2022 why this appeal should not be dismissed for lack of jurisdiction. See id.; see also Ater v.
Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time appeal from final
felony conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the
Texas Code of Criminal Procedure).

       If appellant does not respond by August 5, 2022, this appeal will be dismissed.

       All appellate deadlines are suspended until further order of the court.
                                                                             FILE COPY



                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court